IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


JONATHAN ARCE,

             Appellant,

 v.                                                 Case No. 5D17-2223

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 21, 2018

Appeal from the Circuit Court
for Seminole County,
Kenneth T. Lester, Jr., Judge.

James S. Purdy, Public Defender, and
Ailene S. Rogers, Assistant Public
Defender,   Daytona     Beach,    for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Copeland v. State, 240 So. 3d 58, 59-60 (Fla. 1st DCA 2018);

Beckman v. State, 230 So. 3d 77, 95-97 (Fla. 3d DCA 2017).



ORFINGER, LAMBERT and EISNAUGLE, JJ., concur.